DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate claims warning
2.		Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
		Claims 10 and 20 are also substantially duplicate claims.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 12 recites, “a MAC entity being configured with configured with one or more UL grants” and the limitation is not clear.
insufficient UL grant size”. Lack of insufficient UL grants indicates sufficient UL grants and therefore, truncated or non-truncated BFR MAC CE can be included when there are sufficient UL resources. However, claim recites that the truncated or non-truncated BFR MAC CE can not be included when there are sufficient UL resources (“lack of insufficient UL grant size”). Therefore, the claim limitation is not clear.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4, 5, 10, 14, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al (US 20210068162 A1, hereinafter referred to as Agiwal).
		Re claim 1, Agiwal teaches a method (Abstract), comprising:
	(i) detecting, by a processor of an apparatus (Controller of the UE, Fig. 24), a beam failure of a serving cell (detecting beam failure, Fig. 7-10, Fig. 13-14, Par 0123-0124, Par 0133-0134, Par 0137-0138, P0150-0151, Par 0163-0164, Par 0177-0178, Par 0188-0189, Par 0253-0258); and
	(ii) triggering, by the processor, a beam failure recovery request (BFRQ) responsive to the detecting (transmission of BFRQ after detecting beam failure) (Fig. 7-10, Fig. 13-14, Par 0125, Par 0134, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192), wherein the BFRQ remains pending until cancelled (BFRQ 
	(iii) wherein the triggering of the BFRQ comprises: generating a BFRQ medium access control (MAC) control element (CE) (BFRQ MAC CE) (Fig. 7-10, Fig. 13-14, Par 0125, Par 0134, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192); and
	(iv) transmitting the BFRQ MAC CE to a wireless network using a resource according to an uplink (UL) grant (transmitting BFRQ in the UL grant received in RAR) (Fig. 9-10, Fig. 12-13, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192).
		Re claim 2, Agiwal teaches that the generating of the BFRQ MAC CE comprises generating a MAC CE with an associated logical channel identification (LCID) indicating that the MAC CE pertain to the detected beam failure of the serving cell (LCID for beam failure recovery request MAC CE) (Par 0125).
		Re claim 4, Agiwal teaches that the generating of the BFRQ MAC CE comprises generating a non-truncated BFRQ MAC CE including a first bitmap and a second bitmap (BFRQ MAC CE including SCell index, candidate beam information such as CSI-RS ID or SSB ID) , wherein the first bitmap indicates beam failure detection for which one or more serving cells of a plurality of serving cells (SCell index in BFRQ MAC CE), and wherein the second bitmap indicates either whether new beam information of one or more qualified new beams is 
		Re claim 5, Agiwal teaches that the generating of the BFRQ MAC CE comprises generating a short BFRQ MAC CE with information related to the serving cell but not any other serving cell also suffering beam failure (BFRQ MAC CE only includes beam failure information (SCell index, SCell’s candidate beam information such as CSI-RS ID or SSB ID) of a serving SCell) (Fig. 7-10, Fig. 13-14, Par 0124-0125, Par 0134, Par 0138-0141, Par 0151-0153, Par 0178-0179, Par 0189-0192).
		Re claims 10, 20, Agiwal teaches to cancel, by the processor, the BFRQ responsive to beam information of the serving cell being included in a MAC protocol data unit (PDU) which has been transmitted to the wireless network (After successfully completing beam failure recovery by transmitting BFRQ MAC CE including SCell index and by receiving a beam failure recovery response within the beamFailureRecoveryTimer, the UE does not transmit any more BFRQ MAC CE for the corresponding SCell), wherein the cancelling of the BFRQ comprises stopping to transmit any further instance of the BFRQ MAC CE to the wireless network (After successfully completing beam failure recovery, the UE does not transmit any more BFRQ MAC CE for the corresponding SCell) (Fig. 7-
		Re claim 14, Agiwal teaches a method (Abstract), comprising:
	(i) detecting, by a processor of an apparatus (Controller of the UE, Fig. 24), a beam failure of a secondary cell (SCell) (detecting beam failure of SCell, Fig. 7-10, Fig. 13-14, Par 0123-0124, Par 0133-0134, Par 0137-0138, P0150-0151, Par 0163-0164, Par 0177-0178, Par 0188-0189, Par 0253-0258); and
	(ii) triggering, by the processor, a beam failure recovery request (BFRQ) responsive to the detecting (transmission of BFRQ after detecting beam failure) (Fig. 7-10, Fig. 13-14, Par 0125, Par 0134, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192), wherein the BFRQ remains pending until cancelled (BFRQ procedure is pending until a configured number of BFRQ transmission/unsuccessful BFRQ procedure and BFRQ procedure is cancelled by triggering a radio link failure) (Par 0131, Par 0147, Par 0171, Par 0185, Par 0195).
		Re claim 15, Agiwal teaches that the triggering of the BFRQ comprises: generating a BFRQ medium access control (MAC) control element (CE) (BFRQ MAC CE) (Fig. 7-10, Fig. 13-14, Par 0125, Par 0134, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192); and (iv) transmitting the BFRQ MAC CE to a wireless network using a resource according to an uplink (UL) grant (transmitting BFRQ in the UL grant received in RAR) (Fig. 9-10, Fig. 12-13, Par 0140-0141, Par 0153, Par 0179, Par 0191-0192).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claim 1 above and further in view of Wei et al (US 20200267797 A1, hereinafter referred to as Wei).
		Re claim 3, Agiwal does not explicitly disclose that the generating of the BFRQ MAC CE comprises generating a truncated BFRQ MAC CE which omits one or more pieces of information related to the beam failure.
		Wei teaches that the generating of the BFRQ MAC CE comprises generating a truncated BFRQ MAC CE which omits one or more pieces of information related to the beam failure (Short/Long truncated BFRQ MAC CE) (Fig. 2-5, Par 0055-0070, Par 0072, Par 0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that the generating of the BFRQ MAC CE comprises generating a truncated BFRQ MAC CE which omits one or more pieces of information related to the beam failure, as taught by Wei for the purpose of providing an improved beam failure recovery (BFR) procedure for the UEs operating on multiple serving cells, as taught by Wei (Par 0004-0005).

		Wei teaches that the generating of the BFRQ MAC CE comprises generating a long BFRQ MAC CE with information related to the serving cell and any other serving cell also suffering beam failure (long BFRQ MAC CE, Fig. 2A-B, Fig. 5) (Par 0055-0059, Par 0062-0070, Par 0073).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that the generating of the BFRQ MAC CE comprises generating a long BFRQ MAC CE with information related to the serving cell and any other serving cell also suffering beam failure, as taught by Wei for the purpose of providing an improved beam failure recovery (BFR) procedure for the UEs operating on multiple serving cells, as taught by Wei (Par 0004-0005).
		Re claim 8, Agiwal does not explicitly disclose that a priority of the BFRQ MAC CE is lower than a priority of a cell radio network temporary identifier (C-RNTI) MAC CE or data from an uplink common control channel (UL-CCCH) and higher than a priority of a configured grant confirmation MAC CE.
		Wei teaches that a priority of the BFRQ MAC CE is lower than a priority of a cell radio network temporary identifier (C-RNTI) MAC CE or data from an uplink common control channel (UL-CCCH) (C-RNTI MAC CE and data from UL-CCCH have higher priority than BFRQ MAC CE) and higher than a priority of a 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that a priority of the BFRQ MAC CE is lower than a priority of a cell radio network temporary identifier (C-RNTI) MAC CE or data from an uplink common control channel (UL-CCCH) and higher than a priority of a configured grant confirmation MAC CE, as taught by Wei for the purpose of providing an improved beam failure recovery (BFR) procedure for the UEs operating on multiple serving cells, as taught by Wei (Par 0004-0005).
		Re claim 9, Agiwal does not explicitly disclose that a priority of the BFRQ MAC CE is lower than a priority of a configured grant confirmation MAC CE and higher than a priority of MAC CEs for buffer status reports (BSRs), with exception of a BSR included for padding.
		Wei teaches that a priority of the BFRQ MAC CE is lower than a priority of a configured grant confirmation MAC CE (CG confirmation MAC CE has a higher priority than BFRQ MAC CE) and higher than a priority of MAC CEs for buffer status reports (BSRs), with exception of a BSR included for padding (BFRQ MAC CE has a higher priority than MAC CE for BSR) (Par 0127-0131).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that a priority of the BFRQ MAC CE is lower than a priority of a configured grant confirmation MAC CE and higher than a priority of MAC CEs for buffer status reports (BSRs), .
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claim 1 above and further in view of Tsai et al (US 20210029724 A1, hereinafter referred to as Tsai).
		Re claim 7, Agiwal does not explicitly disclose that the serving cell comprises a special cell (SpCell), and wherein the generating of the BFRQ MAC CE comprises generating the BFRQ MAC CE which includes an indication of a serving cell index of the SpCell.
		Tsai teaches that the serving cell comprises a special cell (SpCell), and wherein the generating of the BFRQ MAC CE comprises generating the BFRQ MAC CE which includes an indication of a serving cell index of the SpCell (BFR report includes the cell index of the beam failed SpCell) (Par 0053)
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that the serving cell comprises a special cell (SpCell), and wherein the generating of the BFRQ MAC CE comprises generating the BFRQ MAC CE which includes an indication of a serving cell index of the SpCell, as taught by Tsai for the purpose of prioritizing Scheduling Request (SR) resource for Beam Failure Recovery (BFR), as taught by Tsai (Par 0002).
s 11-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claim 1 above and further in view of Yu et al (US 20200266876 A1, hereinafter referred to as Yu).
		Re claim 11, Agiwal does not explicitly disclose to trigger, by the processor, a scheduling request (SR)-like indication to inform the wireless network of the beam failure of the serving cell responsive to the detecting, wherein the triggering of the SR-like indication comprises transmitting a scheduling request (SR) for beam failure recovery (BFR) to the wireless network.
		Yu teaches to trigger, by the processor, a scheduling request (SR)-like indication to inform the wireless network of the beam failure of the serving cell responsive to the detecting (transmitting scheduling request for UL resources to transmit BFR MAC CE), wherein the triggering of the SR-like indication comprises transmitting a scheduling request (SR) for beam failure recovery (BFR) to the wireless network (the SR is specifically configured for BFR) (Fig. 3, Par 0034, Par 0045-0046).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step to trigger, by the processor, a scheduling request (SR)-like indication to inform the wireless network of the beam failure of the serving cell responsive to the detecting, wherein the triggering of the SR-like indication comprises transmitting a scheduling request (SR) for beam failure recovery (BFR) to the wireless network, as taught by Yu for the purpose of providing “an improved and efficient 
		Re claim 12, Agiwal teaches that the serving cell comprises a secondary cell (SCell) (Fig. 7-10, Fig. 13-14, Par 0123-0125, Par 0136-0141).
		Agiwal does not explicitly disclose that the triggering of the SR-like indication comprises triggering the SR-like indication responsive to one or more conditions of a plurality of conditions having been met, and wherein the plurality of conditions comprise: no uplink shared channel (UL-SCH) resource being available for a new transmission, a MAC entity being configured with configured with one or more UL grants and the apparatus being configured to transmit the SR-like indication, and an uplink shared channel (UL-SCH) resource being available for a new transmission, but truncated BFR MAC CE or non-truncated BFR MAC CE cannot be included in the one or more UL grants due to lack of insufficient UL grant size as a result of a logical channel prioritization (LCP) procedure.
		Yu teaches that the triggering of the SR-like indication comprises triggering the SR-like indication responsive to one or more conditions of a plurality of conditions having been met (UL resource needed for transmitting BFR MAC CE), and wherein the plurality of conditions comprise: no uplink shared channel (UL-SCH) resource being available for a new transmission (SR is transmitted for UL resource to transmit BFR MAC CE and therefore, SR is transmitted when UL resource for transmitting BFR MAC CE is not available) (Fig. 3, Par 0034, Par 0045-0046), a MAC entity being configured with configured 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that the triggering of the SR-like indication comprises triggering the SR-like indication responsive to one or more conditions of a plurality of conditions having been met, and wherein the plurality of conditions comprise: no uplink shared channel (UL-SCH) resource being available for a new transmission, a MAC entity being configured with configured with one or more UL grants and the apparatus being configured to transmit the SR-like indication, and an uplink shared channel (UL-SCH) resource being available for a new transmission, but truncated BFR MAC CE or non-truncated BFR MAC CE cannot be included in the one or more UL grants due to lack of insufficient UL grant size as a result of a logical channel prioritization (LCP) procedure, as taught by Yu for the purpose of providing “an improved and efficient mechanism for a user equipment (UE) to handle beam failure recovery in the SCell”, as taught by Yu (Par 0003).
		Re claim 13, Agiwal does not explicitly disclose to cancel, by the processor, the SR-like indication responsive to BFR information for the serving cell being included in a MAC protocol data unit (PDU) which has been 
		Yu teaches to cancel, by the processor, the SR-like indication responsive to BFR information for the serving cell being included in a MAC protocol data unit (PDU) which has been transmitted to the wireless network (After transmitting BFR MAC CE, UE does not transmit any more SR), wherein the cancelling of the SR-like indication comprises stopping to transmit any further instance of the SR for BFR to the wireless network (After transmitting BFR MAC CE, UE stops SR transmission) (Fig. 3, Par 0034, Par 0045-0046).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step to cancel, by the processor, the SR-like indication responsive to BFR information for the serving cell being included in a MAC protocol data unit (PDU) which has been transmitted to the wireless network, wherein the cancelling of the SR-like indication comprises stopping to transmit any further instance of the SR for BFR to the wireless network, as taught by Yu for the purpose of providing “an improved and efficient mechanism for a user equipment (UE) to handle beam failure recovery in the SCell”, as taught by Yu (Par 0003).
		Re claim 16, Agiwal does not explicitly disclose that at least one scheduling request (SR) configuration dedicated for SCell beam failure recovery (BFR) is configured for each MAC entity.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that at least one scheduling request (SR) configuration dedicated for SCell beam failure recovery (BFR) is configured for each MAC entity, as taught by Yu for the purpose of providing “an improved and efficient mechanism for a user equipment (UE) to handle beam failure recovery in the SCell”, as taught by Yu (Par 0003).
11.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claim 15 above and further in view of Chin et al (US 20210028849 A1, hereinafter referred to as Chin).
		Re claim 17, Agiwal does not explicitly disclose to detect beam failure of a plurality of serving cells, and wherein the triggering of the BFRQ comprises triggering a respective scheduling request (SR)-like indication of a plurality of SR-like indications for a corresponding one of the plurality of serving cells.
		Chin teaches to detect beam failure of a plurality of serving cells (detecting beam failure of a plurality of SCells), and wherein the triggering of the BFRQ comprises triggering a respective scheduling request (SR)-like indication of a plurality of SR-like indications for a corresponding one of the plurality of serving cells (BFR procedure for each SCell includes the SR procedure to request UL resources for transmitting BFR report and therefore, plurality of SR procedures 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step to detect beam failure of a plurality of serving cells, and wherein the triggering of the BFRQ comprises triggering a respective scheduling request (SR)-like indication of a plurality of SR-like indications for a corresponding one of the plurality of serving cells, as taught by Chin for the purpose of efficiently performing beam failure recovery, as taught by Chin (Par 0009-0010).
		Re claim 18, Agiwal does not explicitly disclose that the plurality of SR-like indications share a same SR configuration for SCell BFR.
		Chin teaches that the plurality of SR-like indications share a same SR configuration for SCell BFR (The BFR-SR configuration is configured per carrier group (per CG), per set of CCs and therefore, BFR-SR for each SCell within the carrier group/set of CCs share the same BFR-SR configuration, Par 0050) (Fig. 1-3, Par 0031-0033, Par 0036, Par 0041, Par 0049-0050, Par 0064-0075, Par 0236-0237, Par 0264-0265, Par 0268).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that the plurality of SR-like indications share a same SR configuration for SCell BFR, as taught by Chin for the purpose of efficiently performing beam failure recovery, as taught by Chin (Par 0009-0010).

		Chin teaches that each of a plurality of SR configurations is used for a respective one of the plurality of SR-like indications (Par 0050 ---“The UE may be configured with zero, one, or more BFR-SR configuration. Moreover, each SR procedure (of a cell) may correspond to zero, one, or more BFR-SR configuration. The PUCCH resource for BFR-SR transmission may be configured per BWP, per TRP, per CC, per set of CCs, per configured grant (CG), and/or per UE”), and wherein each of a plurality of SR configurations is for a respective serving cell, a respective physical uplink control channel (PUCCH) cell group, a respective cell group or a respective MAC entity (Par 0050---“The BFR-SR configuration may be configured per BWP, per TRP, per CC, per set of CCs, per CG, and/or per UE”) (Fig. 1-3, Par 0031-0033, Par 0036, Par 0041, Par 0049-0050, Par 0064-0075, Par 0236-0237, Par 0264-0265, Par 0268).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Agiwal by including the step that each of a plurality of SR configurations is used for a respective one of the plurality of SR-like indications, and wherein each of a plurality of SR configurations is for a respective serving cell, a respective physical uplink control channel (PUCCH) cell group, a respective cell group or a respective MAC entity, as taught by Chin for 
Relevant Prior Art
		Yu et al (US 20200267048 A1) discloses to detect beam failure on a secondary cell (SCell) and transmit a BFR MAC CE after receiving UL grant in response to the transmission of a scheduling request (Fig. 3). 

















Conclusion
		
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473